


110 HR 712 IH: To amend the Military Construction Authorization Act for

U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 712
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2007
			Mr. Skelton (for
			 himself and Mr. Hunter) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend the Military Construction Authorization Act for
		  Fiscal Year 2007 to correct an error in the enrollment of the law that resulted
		  in the omission of two Army construction and land acquisition projects
		  authorized in the conference report (House Report 109–702), and for other
		  purposes.
	
	
		1.Inclusion of omitted Army
			 construction and land acquisition projects
			(a)FindingsCongress
			 make the following findings:
				(1)House Report 109–702, which is the
			 conference report resolving the disagreeing votes of the House of
			 Representatives and the Senate on the amendment of the Senate to the bill (H.R.
			 5122), to authorize appropriations for fiscal year 2007 for military activities
			 of the Department of Defense, for military construction, and for defense
			 activities of the Department of Energy, to prescribe military personnel
			 strengths for such fiscal year, and for other purposes, contains a table of
			 Army construction and land acquisition projects that the Secretary of the Army
			 is authorized to carry out inside the United States.
				(2)This table of
			 authorized Army projects appears in section 2101(a) on pages 366 and 367 of the
			 conference report, and includes projects for Fort Lee, Virginia, in the amount
			 of $4,150,000, and Fort Lewis, Washington, in the amount of
			 $502,600,000.
				(3)The table of authorized Army projects in
			 section 2101(a) of the enrolled version of the bill (H.R. 5122) and in the
			 resulting Public Law 109–364 (120 Stat. 2445) inadvertently omits these two
			 projects.
				(b)Inclusion of
			 projectsSection 2101(a) of
			 the Military Construction Authorization Act for Fiscal Year 2007 (division B of
			 Public Law 109–364; 120 Stat. 2445) is amended—
				(1)by striking the
			 first table of Army projects for inside the United States; and
				(2)by adding at the end of the remaining table
			 an item relating to Fort Lee, Virginia, in the amount of $4,150,000, and an
			 item relating to Fort Lewis, Washington, in the amount of $502,600,000.
				(c)Other military
			 construction-related technical corrections
				(1)Location of army
			 project outside the united statesThe table in section 2101(b) of
			 that Act (120 Stat. 2446) is amended by striking Babadag Range
			 and inserting Mihail Kogalniceanu Air Base.
				(2)Location of army
			 family housing projectThe table in section 2102(a) of that Act
			 (120 Stat. 2447) is amended by striking Fort McCoyine and
			 inserting Fort McCoy.
				
